/Letterhead Header/ June 18, 2010 Ms. Jaime John Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Dear Ms. John, Tree Top Industries, Inc. (the “Company)|”) will respond in letter form, paragraph by paragraph to each of the items in the letter from Patrick Gilmore, dated June 3, 2010, and also by the appropriate amendments to the Company’s Form 10 – K for the fiscal year ended December 31, 2009 and Form 10 – Q for the fiscal quarter ended March 31, 2010, on or before July 15, 2010. Sincerely, /S/ David I. Reichman David I. Reichman, Chairman & CEO /Letterhead Footer/
